Name: Commission Regulation (EEC) No 3041/79 of 21 December 1979 extending certain periods set for the certification of hops
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 No L 343/4 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3041/79 of 21 December 1979 extending certain periods set for the certification of hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( 1 ), as last amended by Regula ­ tion (EEC) No 235/79 (2), Having regard to Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops (3), as amended by Regulation (EEC) No 2225/79 (4), and in particular the second paragraph of Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 1784/77 authorizes the marketing without certificates until 31 March 1979 of hop powders and hop extracts manufac ­ tured before 1 August 1978 ; whereas it provides for the possibility of deferring that final date ; whereas Commission Regulation (EEC) No 672/79 of 4 April 1979 (5) first deferred that date to 31 December 1979 ; whereas, in view of the persistence of surpluses on the market, the existence of stocks in certain Member States makes it necessary to make use once again of the possibility of deferring that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The final date laid down in the second paragraph of Article 10 of Regulation (EEC) No 1784/77 for the marketing without certificates of hop powders and hop extracts manufactured before 1 August 1978 is hereby deferred from 31 December 1979 to 30 June 1980 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 34, 9 . 2. 1979, p. 4. (&gt;) OJ No L 200, 8 . 8 . 1977, p. 1 . ( «) OJ No L 257, 12. 10 . 1979, p. 1 (s) OJ No L 85, 5. 4. 1979, p. 24.